Exhibit 10.2

 

confidential

 

 

 

 

LICENSE AGREEMENT

 

BY AND BETWEEN

 

AKEBIA THERAPEUTICS, INC.

 

AND

 

Vifor (INTERNATIONAL) LTD.

 

 

Dated May 12, 2017

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Table of Contents

 

 

Pages

 

 

 

Article 1 DEFINITIONS

 

2

 

 

 

Article 2 GOVERNANCE

 

9

 

 

 

Article 3 LICENSE GRANT

 

10

 

 

 

Article 4 SALES OF LICENSED PRODUCTS

 

10

 

 

 

Article 5 SUPPLY AGREEMENTS

 

12

 

 

 

Article 6 PRICING AND PRICE REPORTING

 

14

 

 

 

Article 7 EXCLUSIVITY

 

14

 

 

 

Article 8 REGULATORY

 

15

 

 

 

Article 9 TRADEMARKS; NAMES

 

15

 

 

 

Article 10 MANUFACTURING AND SUPPLY

 

16

 

 

 

Article 11 PAYMENTS

 

17

 

 

 

Article 12 INFORMATION AND ADVERSE DRUG EVENTS AND REPORTS

 

18

 

 

 

Article 13 REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

19

 

 

 

Article 14 CONFIDENTIALITY

 

22

 

 

 

Article 15 INDEMNIFICATION

 

24

 

 

 

Article 16 TERM AND TERMINATION

 

25

 

 

 

Article 17 DISPUTE RESOLUTION; GOVERNING LAW

 

29

 

 

 

Article 18 MISCELLANEOUS

 

30

 

 

Schedule 1.7 (Akebia Patents)

Schedule 1.9 (Akebia Trademarks)

Schedule 1.12 (Executive Leadership Teams)

Schedule 5.4 (Authorized Dialysis Centers)

 

i

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of May 12,
2017 (the “Execution Date”) between Akebia Therapeutics, Inc., a company
organized and existing under the laws of the State of Delaware, United States of
America with its principal offices at 245 First Street, Cambridge, MA 02142
(“Akebia”), and Vifor (International) Ltd., a corporation established in
accordance with Swiss laws and registered in the commercial registry under
CH-107.360.718, with its premises at Rechenstrasse 37, 9014 St. Gallen,
Switzerland (“Licensee”).

Akebia and Licensee may be referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Akebia is the owner of, or otherwise controls, the Akebia Technology,
the Licensed Compound, and the Licensed Products in the Territory;

WHEREAS, as of the Execution Date, the Licensed Product is an investigational
agent in Phase 3 clinical trials for the treatment of anemia secondary to
chronic kidney disease for which the safety and effectiveness has not yet been
established, and, as of such date, the Licensed Product has not yet received
Regulatory Approval;

WHEREAS, Licensee has commercial capabilities in the Territory, and is
interested in obtaining an exclusive license to sell Licensed Products in the
Field in the Territory;

WHEREAS, as of the Execution Date, Galenica Ltd., the ultimate parent company of
Licensee, and Fresenius Medical Care AG & Co KGaA, the parent company of FMCNA,
are joint venture partners of Vifor Fresenius Medical Care Renal Pharma
(“VFMCRP”), with Galenica Ltd. owning a controlling interest of VFMCRP;

WHEREAS, Licensee and its Affiliates (including VFMCRP) are strategic partners
of Fresenius Kidney Care Group LLC, a Delaware limited liability company
(“FKC”), which is an Affiliate of FMCNA, and Licensee (either itself or through
one of its Affiliates) intends to enter into a supply agreement with FKC;

WHEREAS, pursuant to such supply agreement with FKC, FKC will distribute such
Licensed Products only to Authorized Dialysis Centers either itself or through
[***] distributors;

WHEREAS, Akebia wishes to grant Licensee an exclusive license to sell Licensed
Products to FKC in the Field in the Territory, upon the terms set forth herein;
and

WHEREAS, Licensee acknowledges that Akebia has entered into as of the Execution
Date, and may during the Term enter into, other agreements with Third Parties
with respect to the Licensed Product in the Territory, including granting such
Third Parties rights and licenses to Promote or otherwise commercialize such
Licensed Products in the Territory, and Licensee agrees that this Agreement is
subject to and will be consistent with such agreements.

NOW THEREFORE, the Parties agree as follows:

1

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Article 1

DEFINITIONS

1.1

“Accounting Standards” means (a) International Financial Reporting Standards, as
adopted in Switzerland, (b) U.S. GAAP, or (c) the applicable accounting
standards to which the entity making the Net Sales is subject.

1.2

“Affiliate” means, with respect to an entity, any corporation, or other business
entity controlled by, controlling, or under common control with the first
entity, with “control” meaning direct or indirect beneficial ownership of at
least 50% of the voting stock of, or at least a 50% interest in the income of,
the applicable entity. For clarity, as of the Execution Date, Licensee is not an
Affiliate of FMC or any member of the FMC Group.

1.3

“Agreement” has the meaning set forth in the Preamble.

1.4

“Akebia” has the meaning set forth in the Preamble.

1.5

“Akebia Indemnitees” has the meaning set forth in Section 15.2 (Indemnification
by Licensee).

1.6

“Akebia Know-How” means all Know-How that is both (a) Controlled as of the
Execution Date or during the Term by Akebia or any of its Affiliates, and (b) is
either (i) disclosed to Licensee or any of its Affiliates pursuant to this
Agreement, or (ii) reasonably necessary for the sale of a Licensed Product.

1.7

“Akebia Patents” means all Patents that both (a) are Controlled as of the
Execution Date or during the Term by Akebia or any of its Affiliates in the
Territory; and (b) [***]. All Akebia Patents as of the Execution Date are, and
as of the Effective Date will be, set forth on Schedule 1.7.

1.8

“Akebia Technology” means Akebia Know-How and Akebia Patents.

1.9

“Akebia Trademarks” means one or more trademarks selected by Akebia or its
Affiliates or licensees under which Akebia or its Affiliates or licensees [***],
as well as the Akebia company name and logo, and all trademark registrations and
applications therefor, and all goodwill associated therewith. All Akebia
Trademarks as of the Execution Date are, and as of the Effective Date will be,
set forth on Schedule 1.9.

1.10

“API” means active pharmaceutical ingredient, which is also commonly referred to
as drug substance.  For the avoidance of doubt, API will include any prodrug
form.

1.11

“Applicable Law” means any applicable law (including common law), statute, rule,
regulation, order, judgment, or ordinance of any Governmental Authority
(including the FDA), including those concerning environmental, health,
regulatory, privacy, and safety matters.

1.12

“Authorized Dialysis Center” means Majority Owned Clinics and Formulary Clinics,
and home dialysis programs administered through Majority Owned Clinics or
Formulary Clinics.

1.13

“Breaching Party” has the meaning set forth in Section 16.2 (Termination for
Breach).

2

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.14

“Business Day” means any day (other than a Saturday or Sunday) on which the
banks in both Cambridge, Massachusetts and Zurich, Switzerland are open for
business.

1.15

“CMS” means the Centers for Medicare & Medicaid Services.

1.16

“Combination Product” means any Licensed Product that is comprised of two or
more APIs, at least one of which is the Licensed Compound.  

1.17

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective under this Agreement, those
efforts and resources that a company within the biopharmaceutical industry of
comparable size and resources would typically devote to accomplishing such
similar objective under similar circumstances, in each case, with respect to
Akebia’s efforts, taking into account the Relevant Factors in effect at the time
such efforts are expended.

1.18

“Competing Product” means any product or product candidate that is not a
Licensed Product and that (a) [***] and is approved for the DD-CKD Indication or
the NDD-CKD Indication, or (b) is based on [***]. For the avoidance of doubt,
the Parties acknowledge and agree that [***].

1.19

“Confidential Information” means Know-How and any technical, scientific, trade,
research, manufacturing, business, financial, marketing, product, supplier,
intellectual property, and other information that may be disclosed by one Party
to the other Party pursuant to this Agreement (including information disclosed
prior to the Execution Date pursuant to a Confidential Disclosure Agreement
between the Parties dated [***], as amended by Amendment No. 1 dated [***]),
regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in written, oral,
electronic, or other form.

1.20

“Controlled” means, with respect to a Party or its Affiliate, any Know-How,
Patents, or other intellectual property right that such Party or Affiliate, as
the case may be, owns or has a license to and has the ability to grant to the
other Party a license or sublicense to, or a right of access with respect to,
such Know-How, Patent, or other intellectual property right without violating
the terms of any agreement or other arrangements with any Third Party or
incurring any additional payments obligations to a Third Party.

1.21

“Coordination Committee” has the meaning set forth in Section 2.1 (Formation and
Purpose of the Coordination Committee).

1.22

“Co-Packaged Product” means a product that contains a Licensed Product and one
or more Other Components and that is either (a) packaged together for sale or
shipment as a single unit or sold at a single price, or (b) marketed or sold
collectively as a single product.

1.23

“Cost of Goods Sold” or “COGS” means, with respect to any Licensed Product in
[***] (a) for products and services acquired from or performed by Third Parties,
the [***] actual amounts [***] such Third Parties to the extent [***]; and (b)
to the extent manufacturing services are performed by [***] or its Affiliates,
the fully-burdened cost of all direct materials and labor and fully allocated
manufacturing overhead directly attributable to the manufacture, storage,
packaging, and shipping of a Licensed Product [***], calculated in accordance
with the Accounting Standards provided that for the Licensed Product
manufactured by Akebia, [***] will be excluded from the calculation of COGS. In
each case ((a) or (b)), COGS includes all [***], Licensed Product testing and
yield loss costs, quality control, quality assurance, or other testing of
Licensed Products, together with all reasonably allocated indirect costs and
overhead

3

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

applicable to the manufacturing of each Licensed Product, quality control, or
technical operations functions, less costs of goods returned in accordance with
Akebia’s, or its suppliers’, return policy.

1.24

“Cover” means with respect to a particular subject matter at issue and a
relevant Patent, that the manufacture, use, sale, offer for sale, or importation
of the subject matter would fall within the scope of a claim in such Patent.

1.25

“DD-CKD Indication” means the treatment of anemia in dialysis patients with
chronic kidney disease.

1.26

“Dollars” or “$” means the legal tender of the U.S.

1.27

“Effective Date” has the meaning set forth in Section 3.2 (Effectiveness).

1.28

“ESA” means erythropoiesis stimulating agent.

1.29

“Execution Date” has the meaning set forth in the Preamble.

1.30

“FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.

1.31

“Field” means the treatment of FMCNA Dialysis Patients solely at Authorized
Dialysis Centers with a Licensed Product (a) for which Akebia receives
Regulatory Approval in the DD-CKD Indication in the Territory, (b) that is
determined by CMS to be in a Medicare Bundled Dialysis Treatment, and (c) that
is actually reimbursed under the End-Stage Renal Disease Prospective Payment
System.

1.32

“Finished Form” means a Licensed Product containing the Licensed Compound as its
sole API in the [***] form in any dosage strength that receives Regulatory
Approval in the Territory in the DD-CKD Indication, with all applicable
packaging and labeling.

1.33

“First Commercial Sale” means, for each Licensed Product in the Territory, the
first sale for end use or consumption to a Third Party of such Licensed Product
in the Territory by Licensee or its Affiliates after the granting of Regulatory
Approval in the DD-CKD Indication in the Territory for such Licensed Product by
the FDA.

1.34

“FKC” has the meaning set forth in the Recitals.

1.35

“Flash Reports” has the meaning set forth in Section 11.3.1 (Flash Reports).

1.36

“FMC Group” means FMCNA, FMCNA’s Affiliates (including FKC), Majority Owned
Clinics, and Formulary Clinics.

1.37

“FMCNA” or “Fresenius Medical Care North America” means Fresenius Medical Care
Holdings, Inc., and any successor entity of all or substantially all of
Fresenius Medical Care Holdings, Inc.’s dialysis clinic business in the
Territory (by operation of law or by sale, merger, restructuring, or other
transfer of direct or indirect ownership of dialysis clinics).  

1.38

“FMCNA Dialysis Patients” means those patients who receive treatment with the
Licensed Product in the DD-CKD Indication through an Authorized Dialysis Center,
and for which one of the following is true: (a) the treatment is reimbursed as a
Medicare Bundled Dialysis Treatment,

4

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) the treatment is reimbursed through any similar state program or commercial
insurance plan, in each case, on a bundled payment basis for a defined set of
services and medications, or (c) the Parties agree to include such patients as
FMCNA Dialysis Patients for purposes of this Agreement in accordance with
Section 2.3.3 (Specific Responsibilities of the Coordination Committee).

1.39

“Formulary Clinics” means all dialysis clinics (including home dialysis
programs) in the Territory that [***].

1.40

“Global Phase 3 DD-CKD Program” means the Phase 3 global clinical studies for
the DD-CKD Indication, known informally as the INNO2VATE studies, consisting of
a conversion study and a correction study, and known formally as the “Phase 3,
Randomized, Open-Label, Active-Controlled Study Evaluating the Efficacy and
Safety of Oral Vadadustat for the Maintenance Treatment of Anemia in Subjects
with Dialysis-Dependent Chronic Kidney Disease (INNO2VATE – Conversion)”
(AKB-6548-CI-0017) and the “Phase 3, Randomized, Open-Label, Active-Controlled
Study Evaluating the Efficacy and Safety of Oral Vadadustat for the Correction
of Anemia in Subjects with Incident Dialysis-Dependent Chronic Kidney Disease
(INNO2VATE – Correction)” (AKB-6548-CI-0016).

1.41

“Governmental Authority” means any court, agency, department, authority, or
other instrumentality of any national, state, county, city, or other political
subdivision.

1.42

“HIF” means hypoxia-inducible factor.

1.43

“Indemnified Party” has the meaning set forth in Section 15.3 (Indemnification
Procedure).

1.44

“Indemnifying Party” has the meaning set forth in Section 15.3 (Indemnification
Procedure).

1.45

“Know-How” means inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures, technology and results (whether or not
patentable), including practices, knowledge, know-how, experience and test data
(including physical, chemical, biological, toxicological, pharmacological,
clinical and veterinary data), dosage regimens, control assays, product
specifications, analytical and quality control data, marketing, pricing,
distribution cost and sales data or descriptions.

1.46

“Knowledge” means the actual knowledge of each Party’s [***], in each case,
without any inquiry or investigation.

1.47

“License” has the meaning set forth in Section 3.1 (Grant of License to
Licensee).

1.48

“Licensed Compound” means vadadustat, formerly known as AKB-6548, and any salt
or crystal form thereof. Licensed Compound includes any prodrug form of
vadadustat.

1.49

“Licensed Product” means any pharmaceutical product, drug product, preparation,
formulation, or dosage form thereof that has the Licensed Compound as at least
one API.

1.50

“Licensee” has the meaning set forth in the Preamble.

1.51

“Licensee Indemnitees” has the meaning set forth in Section 15.1
(Indemnification by Akebia).

5

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.52

“Licensee-FKC Supply Agreement” has the meaning set forth in Section 5.1
(Licensee-FKC Supply Agreement).

1.53

“Losses” has the meaning set forth in Section 15.1 (Indemnification by Akebia).

1.54

“MACE” means any major adverse cardiovascular event, specifically, [***].

1.55

“MACE Endpoint” means a [***].

1.56

“Majority Owned Clinics” means all dialysis clinics and home dialysis programs
in the Territory that are Affiliates of FMCNA.

1.57

“Medicare Bundled Dialysis Treatment” means a treatment protocol for which CMS
has either (a) issued a final ruling to include a Licensed Product in the
bundled payment under the End-Stage Renal Disease Prospective Payment System for
renal dialysis services, or (b) provided written confirmation that CMS considers
the Licensed Product to be included as part of the bundled payment under such
End-Stage Renal Disease Prospective Payment System.

1.58

“NDA” means a New Drug Application or its equivalent for submission to the FDA.

1.59

“NDD-CKD Indication” means the treatment of anemia in non-dialysis patients with
chronic kidney disease.

1.60

“Net Sales” means the gross amounts invoiced by Licensee or its Affiliates for
the sales of a Licensed Product to FKC in the Territory, to the extent
recognized and allowed in accordance with the Accounting Standards, as
applicable and consistently applied, less the following deductions:   

 

1.60.1

inventory management fees paid to distributors and reasonably allocated to such
Licensed Product, not to exceed [***]% of aggregate Net Sales in the applicable
period;

 

1.60.2

tariffs, duties, excises, value added tax, and other sales taxes, and other
taxes imposed upon and paid with respect to the sale, transportation, delivery,
use, exportation, or importation of such Licensed Product (which taxes do not
include income taxes);

 

1.60.3

amounts actually repaid or credited upon returns, rejections, defects, recalls
(due to spoilage, damage, or expiration of useful life), price adjustments,
billing errors, or trial prescriptions;

 

1.60.4

freight, shipping, and insurance expenses specific to such Licensed Product and
allocated accordingly;

 

1.60.5

allowances or credits actually paid or given to customers on account of price
reductions affecting such Licensed Product; and

 

1.60.6

discounts actually paid under state-legislated or Licensee-sponsored discount
prescription drug programs or reductions or coupon and voucher programs.

6

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Net Sales will be determined from books and records of Licensee or its
applicable Affiliate, maintained in accordance with the Accounting Standards, as
consistently applied, with respect to sales of any Licensed Product.

The sale of Licensed Products among Licensee or Licensee’s Affiliates that are
[***], but in such cases Net Sales will [***] of such Licensed Products to a
person or entity who is not an Affiliate.

Net Sales will not include Licensed Products transferred for use in connection
with promotional use (including samples).

If Licensee or any of its Affiliates receives [***] for a Licensed Product, then
the Net Sales amount for such Licensed Product will be [***].

In the event that a Licensed Product is sold as part of a Combination Product or
a Co-Packaged Product, the Net Sales from the Combination Product or Co-Packaged
Product, for the purposes of determining payments hereunder based on Net Sales,
will be determined by multiplying the Net Sales of the Combination Product or
Co-Packaged Product (as applicable), during the applicable reporting period, by
the fraction, A/(A+B), where A is the average sale price of a Licensed Product
when sold separately in Finished Form and B is either (a) the average sale price
of the other APIs included in the Combination Product when sold separately in
finished form (in the case of a Combination Product), or (b) the average sale
price of the Other Components included in the Co-Packaged Product when sold
separately (in the case of a Co-Packaged Product), in each case, during the
applicable reporting period or, if sales of both the Licensed Product and the
other APIs did not occur in such period, then in the most recent reporting
period in which sales of both occurred.  In the event that such average sale
price cannot be determined for both the Licensed Product and all other APIs
included in such Combination Product or all Other Components included in such
Co-Packaged Product (as applicable), then Net Sales for the purposes of
determining payments to Akebia hereunder will be calculated by multiplying the
Net Sales of the Combination Product or Co-Packaged Product (as applicable)
during the applicable reporting period by the fraction of C/(C+D) where C is the
fair market value of a Licensed Product and D is either (i) the fair market
value of all other APIs included in the Combination Product (in the case of a
Combination Product), or (ii) the average sales price of the Other Components
included in such Co-Packaged Product when sold separately (in the case of a
Co-Packaged Product).  In such event, Licensee will in good faith make a
determination of the respective fair market values of the Licensed Product and
all other APIs or Other Components, as applicable, included in the Combination
Product or Co-Packaged Product (as applicable).

If a Licensed Product is sold as part of a Co-Packaged Product, then Licensee or
its applicable Affiliate [***].

1.61

“Non-Breaching Party” has the meaning set forth in Section 16.2 (Termination for
Breach).

1.62

“Other Component” means one or more other devices or components.

1.63

“Party” and collectively “Parties” has the meaning set forth in the Preamble.

1.64

“Patents” means (a) all patents and patent applications in any country or
jurisdiction in the Territory, and (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, and the like.

7

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.65

“Product Materials” means any and all promotional materials, training materials,
medical education materials, packaging and labeling, and all other literature or
other information related to a Licensed Product.

1.66

“Profit” means, with respect to a Licensed Product in the Territory, the Net
Sales or other revenue received in the Territory for such Licensed Product in a
given period minus (a) the Supply Price paid by Licensee for such Licensed
Product, minus (b) an amount equal to [***], and minus (c) [***].

1.67

“Promote,” “Promotion,” or “Promoting” means to market, detail, advertise, or
otherwise promote the Licensed Product, but does not include the sale of such
Licensed Product.

1.68

“Quarterly Report” has the meaning set forth in Section 11.3.2 (Quarterly
Reports).

1.69

“Recipient” has the meaning set forth in Section 14.2 (Exceptions).

1.70

“Regulatory Approval” means any NDA approval by the FDA.

1.71

“Regulatory Filings” means all applications, filings, dossiers, and other
documents submitted to the FDA in support of research or development of the
Licensed Compound and the Licensed Products, including for the purpose of
obtaining Regulatory Approval from the FDA.  Regulatory Filings will include all
INDs and NDAs.

1.72

“Relevant Factors” means the following factors that may affect the research,
development, Regulatory Approval, manufacturing, or commercialization of a
Licensed Product (without taking into account any other product or products that
Akebia or its Affiliates may be developing, manufacturing, or commercializing):
actual issues of safety, efficacy, or stability; product profile (including
product modality, category and mechanism of action); stage of development or
life cycle status; actual and projected research, development, Regulatory
Approval, manufacturing, and commercialization costs; issues regarding the
ability to manufacture or have manufactured any Licensed Product; the likelihood
of obtaining Regulatory Approvals for any Licensed Product in the Territory and
the timing of such Regulatory Approvals; the labeling and anticipated labeling
of such Licensed Product; past performance of such Licensed Product or similar
products; present and future market potential of such Licensed Product; existing
or projected pricing, sales, reimbursement, and profitability of such Licensed
Product; pricing or reimbursement changes in relevant countries in the
Territory; and proprietary position, strength, and duration of patent protection
and anticipated exclusivity of such Licensed Product; and other relevant
scientific, technical, operational, and commercial factors.

1.73

“Safety Data” has the meaning set forth in Section 12.2 (Adverse Drug Events).

1.74

“Sale Transaction” has the meaning set forth in Section 18.2 (Standstill).

1.75

“Statistically Significant” means a p-value less than [***].

1.76

“Sub-Distributor” has the meaning set forth in Section 5.2.1 (Terms of the
Licensee-FKC Supply Agreement).

1.77

“Supply Agreement” has the meaning set forth in Section 10.2 (Commercial Supply
Agreement).

8

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.78

“Supply Price” has the meaning set forth in Section 10.2 (Commercial Supply
Agreement).

1.79

“Term” has the meaning set forth in Section 16.1 (Term).

1.80

“Territory” means the United States of America and its possessions, including
Puerto Rico.

1.81

“Third Party” means any person or entity other than a Party or its Affiliates.

1.82

“U.S.” means the United States of America and its territories and possessions,
including Puerto Rico.

1.83

“Valid Claim” means (a) a claim in any issued and unexpired Akebia Patent in the
Territory, which claim has not been held invalid or unenforceable by a
non-appealed or un-appealable decision of a court or Governmental Authority or
other appropriate body of competent jurisdiction and has not been admitted
invalid or unenforceable through reissue, reexamination, or disclaimer, or has
not been made unenforceable due to failure to pay maintenance fees; or (b) a
claim in any pending Akebia Patent in the Territory that has not been abandoned
or finally disallowed without the possibility of appeal or re-filing of the
application; provided that such claim has not been pending more than seven years
from the priority date of such application (but if such pending claim with a
pendency of seven years or longer subsequently issues it will be considered a
Valid Claim upon issuance). “Valid Claim” does not include any claim in any
issued and unexpired Akebia Patent in the Territory Covering an alternative
manufacturing process to produce the Licensed Compound or the Licensed Product,
including its components (i.e., a manufacturing process other than the
manufacturing process used to produce the Licensed Compound or the Licensed
Product as of the Effective Date).

1.84

“VFMCRP” has the meaning set forth in the Recitals.

Article 2

GOVERNANCE

2.1.

Formation and Purpose of Coordination Committee.  Licensee and Akebia will
establish the coordination committee (“Coordination Committee”), which committee
will coordinate and oversee the Parties’ activities hereunder and have the
additional responsibilities provided for herein. The Coordination Committee will
dissolve upon the expiration of the Term. Each Party will designate up to three
representatives with appropriate knowledge and expertise to serve as members of
the Coordination Committee. Each Party may replace its Coordination Committee
representatives at any time upon written notice to the other Party.  

2.2.

Meetings.  The Coordination Committee will hold meetings at such times as it
elects to do so, but in no event will such meetings be held less frequently than
[***] per calendar year, and such meetings may be held by audio or video
teleconference. Other employees of each Party involved in activities under this
Agreement may attend meetings of the Coordination Committee as participants,
and, with the consent of each Party, consultants, representatives, or advisors
involved in the same activities may attend meetings of the Coordination
Committee as observers; provided, however, that such Third Party participants
and observers are under legally binding obligations of confidentiality and
non-use applicable to the Confidential Information of each Party that are at
least as stringent as those set forth in Article 14 (Confidentiality).

9

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.3.

Specific Responsibilities of the Coordination Committee.  The Coordination
Committee will:

 

2.3.1

coordinate the activities of the Parties hereunder;

 

2.3.2

[***] a Party’s indication of interest in having [***], as described in [***];

 

2.3.3

[***] whether to add or remove any patient populations from the definition of
FMCNA Dialysis Patients, as described in Section 4.5 (FMCNA Dialysis Patients);

 

2.3.4

[***] supply of the Licensed Products in the Territory; and

 

2.3.5

perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties.

Article 3

LICENSE GRANT

3.1.

Grant of License to Licensee.  Subject to the terms and conditions of this
Agreement (including Section 3.2 (Effectiveness), Section 3.3 (No Implied
Rights), and Section 7.1 (Akebia Restrictions)), Akebia hereby grants to
Licensee an exclusive (even as to Akebia), non-sublicensable, non-transferrable,
license under the Akebia Technology to sell the Licensed Products solely to FKC
in the Territory in the Field during the Term (the “License”).

3.2.

Effectiveness.  The License granted in Section 3.1 (Grant of License to
Licensee) will only become effective and exercisable by Licensee if (a) the FDA
has granted Regulatory Approval for a Licensed Product in the DD-CKD Indication
in the Territory, (b) CMS has determined such Licensed Product to be in a
Medicare Bundled Dialysis Treatment, and (c) Licensee has paid to Akebia the
$20,000,000 milestone payment in accordance with Section 11.2 (Milestone
Payment) (the date on which (a), (b), and (c) have occurred, the “Effective
Date”).

3.3.

No Implied Rights.  Licensee will not practice the Akebia Technology or exploit
the Licensed Compound or any Licensed Product other than as expressly licensed
and permitted under this Agreement. Nothing in this Agreement will be
interpreted to grant Licensee or any of its Affiliates any rights under any
intellectual property rights owned or Controlled by Akebia or its Affiliates
(including Akebia Technology) that are not expressly granted herein, whether by
implication, estoppel, or otherwise. Any rights not expressly granted to
Licensee by Akebia under this Agreement are hereby retained by Akebia. Without
limiting the generality of the foregoing, Akebia retains the exclusive right to
sell Licensed Products to any Third Party outside of the Field.

Article 4

SALES OF LICENSED PRODUCTS

4.1.

No Unauthorized Sales.  Licensee will not import, offer for sale, sell, or
distribute the Licensed Compound or any Licensed Product (a) other than as
expressly set forth in this Agreement in the Field in the Territory, (b) outside
of the Territory, or (c) to any person or entity who uses or who Licensee
reasonably expects will use the Licensed Product outside of the Field in the
Territory. Licensee will promptly report to Akebia any unauthorized use,
distribution, or transfer of the Licensed Compound or any Licensed Product in
the Territory by or on behalf of Licensee or its

10

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Affiliates, FKC, the Sub-Distributor, or any Authorized Dialysis Center.
Licensee will use Commercially Reasonable Efforts to stop any such unauthorized
use, distribution, or transfer of such Licensed Compound or Licensed Product. In
addition, if there is any unauthorized use, distribution, or transfer of any
Licensed Product by FKC, its Sub-Distributor, or any Authorized Dialysis Center
or any of their Affiliates to or by a Third Party that is not an FMCNA Dialysis
Patient or Authorized Dialysis Center, then, if Licensee does not cause such
unauthorized use, distribution, or transfer to cease or terminate the rights of
the offending Sub-Distributor, Authorized Dialysis Center or any of their
Affiliates, in each case, within [***] of the date on which Licensee knows or
should have known about such unauthorized use, distribution, or transfer, then
the Parties will discuss in good faith an agreeable resolution for a period of
[***]. If the Parties do not reach such a resolution during such [***] period,
then Akebia may terminate this Agreement pursuant to Section 16.4 (Termination
by Akebia for Unauthorized Sales).

4.2.

Codes, Marks, and Packaging.  Unless otherwise agreed by the Parties, the
Licensed Products sold by Licensee to FKC under this Agreement will not be
resold or distributed under a different labeler code, product code, trade name,
trademark, or packaging than units sold by Akebia outside of this Agreement or
supplied by Akebia under this Agreement. Licensee will not change any such code,
trade name, trademark, or packaging of the Licensed Product supplied to it under
the Supply Agreement and will not affix any label or sticker on any Licensed
Product without Akebia’s prior written consent.

4.3.

Promotion and Detailing.  Akebia retains for itself and on behalf of its
Affiliates and licensees (other than Licensee) the sole right to Promote the
Licensed Products, and Licensee and its Affiliates will not, and Licensee will
ensure that the entities in the FMC Group do not, Promote any Licensed Product.
If either Party desires [***], then such Party will provide such [***] to the
other Party in writing as soon as possible after [***] for a Licensed Product in
the DD-CKD Indication in the Territory, and the Parties will [***] such [***] in
the Territory through the Coordination Committee pursuant to Section 2.3.2
(Specific Responsibilities of the Coordination Committee). In any event,
Licensee will provide written notification to Akebia of [***] no later than
[***] after (a) the [***] in the DD-CKD Indication in the Territory, and (b)
[***] to be in a Medicare Bundled Dialysis Treatment, and following such notice
the Parties will [***]. Nothing in this Agreement will prohibit FKC or any
entity in the FMC Group from including references to any Licensed Product or
otherwise engaging in customary and routine clinical communications with their
respective patient care staff regarding any Licensed Product or dosing regimens
that include any Licensed Product. Licensee and its Affiliates will only use
Product Materials that are prepared by Akebia, or otherwise approved in advance
in writing by Akebia, in each case, in connection with its sale of the Licensed
Products under this Agreement or any [***] that may be [***] in accordance with
this Section 4.3 (Promotion and Detailing). In addition, Licensee will ensure
that the entities in the FMC Group only use Product Materials that are
consistent with those Product Materials prepared and provided by Akebia.  For
the avoidance of doubt, unless otherwise agreed in writing by the Parties
pursuant to this Section 4.3 (Promotion and Detailing), nothing in this
Agreement will prevent Akebia or its Affiliates or licensees (other than
Licensee) from Promoting any Licensed Product at any Authorized Dialysis Center.

4.4.

Use by the FMC Group.

 

4.4.1

Medicaid or 340B Programs.  Licensee will, will cause its Affiliates to, and
will require the FMC Group to, use and sell (as applicable) each Licensed
Product solely in the Field in the Territory. To the fullest extent permitted by
Applicable Law, Licensee will not, and will not knowingly permit its Affiliates
or the FMC Group to, use or sell (as applicable) the Licensed Product in any
manner that [***]. In addition, to the fullest extent permitted

11

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

by Applicable Law, in a written agreement with each of its Affiliates or the FMC
Group, Licensee will cause and require such Affiliates or members of the FMC
Group not to use or sell (as applicable) the Licensed Product in any manner that
[***]. Licensee will provide prompt written notice to Akebia if Licensee or any
of its Affiliates or member of the FMC Group uses or sells, or plans to use or
sell, in each case, the Licensed Product in any manner that [***].  

 

4.4.2

Licensed Product Prices.  To the fullest extent permitted by Applicable Law,
Licensee will not, and will not knowingly permit its Affiliates or the FMC Group
to, use or sell (as applicable) the Licensed Product in any manner that would
result in [***]. In addition, to the fullest extent permitted by Applicable Law,
in a written agreement with each of its Affiliates or any member of the FMC
Group that receives the Licensed Product, Licensee will cause and require such
Affiliates or member of the FMC Group not to use or sell (as applicable) the
Licensed Product in any manner that would result in [***].

4.5.

FMCNA Dialysis Patients.  Without limiting the generality of Section 6.2
(Intention Regarding Impacts on Pricing), it is the intention of the Parties
that no patient will receive the Licensed Product supplied under this Agreement
if the supply of the Licensed Product to such patient [***]. The Coordination
Committee will [***] of any patient populations from the definition of FMCNA
Dialysis Patients, and following such recommendation by the Coordination
Committee the Parties may agree in writing whether to [***] (as applicable) such
patient populations in or from the definition of FMCNA Dialysis Patients;
provided that no patient will be included in the definition of FMCNA Dialysis
Patient if the supply of the Licensed Product to such patient would violate the
intention statement set forth in the first sentence of Section 4.5 (FMCNA
Dialysis Patients), and any such patient will be removed from such definition.

Article 5

SUPPLY AGREEMENTS

5.1.

Licensee-FKC Supply Agreement.  Licensee will enter into a single supply
agreement with FKC pursuant to which, after the FDA has granted Regulatory
Approval for a Licensed Product in the DD-CKD Indication, each Licensed Product
will be sold by Licensee or its Affiliates to FKC in an arms-length transaction
for use in Authorized Dialysis Centers (the “Licensee-FKC Supply Agreement”).

 

5.1.1

No later than [***] after the Execution Date, Licensee and FKC will enter into
the Licensee-FKC Supply Agreement, which supply agreement will satisfy the
requirements of Section 5.2 (Terms of the Licensee-FKC Supply Agreement), but
will not include any terms related to [***] of the Licensed Product.  If
Licensee and FKC do not enter into such agreement during such [***] period, or
if the Licensee-FKC Supply Agreement is terminated or expires, then Akebia may
terminate this Agreement pursuant to Section 16.6 (Termination by Akebia for
Failure to Enter into or Amend the Licensee-FKC Supply Agreement). Licensee will
provide notice to Akebia that the Licensee-FKC Supply Agreement has been
executed and delivered by Licensee and FKC no later than [***] after entering
into such agreement.

 

5.1.2

No later than [***] after (a) the FDA has granted Regulatory Approval for a
Licensed Product in the DD-CKD Indication in the Territory, and (b) CMS has
determined such Licensed Product to be in a Medicare Bundled Dialysis Treatment,
Licensee and FKC will amend the Licensee-FKC Supply Agreement to finalize such
agreement in order to

12

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

include all applicable terms and otherwise satisfy all requirements of Section
5.2 (Terms of the Licensee-FKC Supply Agreement). If Licensee and FKC do not
enter into an amendment of such Licensee-FKC Supply Agreement during such [***]
period, then (i) Licensee or FKC may terminate such agreement if Licensee and
FKC are unable to agree to such an amendment to memorialize their agreement
regarding [***] of the Licensed Product in accordance with this Section 5.1.2,
or (ii) Akebia may terminate this Agreement pursuant to Section 16.6
(Termination by Akebia for Failure to Enter into or Amend the Licensee-FKC
Supply Agreement). Licensee will provide notice to Akebia that the amendment
described herein has been executed and delivered by the parties thereto no later
than [***] after entering into such agreement.

5.2.

Terms of the Licensee-FKC Supply Agreement.  The Licensee-FKC Supply Agreement
will:

 

5.2.1

require that FKC either (a) use [***] distributors (each, a “Sub-Distributor”)
to distribute the Licensed Products to the Authorized Dialysis Centers (which
distributor will not own or take title to any Licensed Product), or (b) itself
directly distribute such Licensed Products to Authorized Dialysis Centers;

 

5.2.2

prohibit FKC from distributing or transferring Licensed Products to any person
or entity other than the Sub-Distributors or Authorized Dialysis Centers;

 

5.2.3

require that FKC report any unauthorized use, distribution, or transfer of any
Licensed Product promptly to Licensee;

 

5.2.4

name Akebia as an intended third party beneficiary of such Licensee-FKC Supply
Agreement with respect to relevant and appropriate provisions of such agreement;

 

5.2.5

(a) prohibit FKC and the FMC Group from [***], except as required by Applicable
Law, and (b) [***]; and

 

5.2.6

require FKC to cause each Authorized Dialysis Center to (a) not distribute or
transfer any Licensed Product to any person or entity other than an FMCNA
Dialysis Patient or another Authorized Dialysis Center, (b) use each Licensed
Product, and implement reasonable measures to ensure that each Licensed Product
is used, only for (i) the treatment of FMCNA Dialysis Patients in the DD-CKD
Indication, and (ii) delivering clinical treatment consistent with the
requirements of Section 4.4 (Use by the FMC Group) and to FMCNA Dialysis
Patients; (c) report any unauthorized use, distribution, or transfer of any
Licensed Product promptly to FKC; and (d) [***], except as required by
Applicable Law and to promptly inform Licensee, FKC, and Akebia if the
Authorized Dialysis Center believes that it is required by Applicable Law [***];
and

 

5.2.7

contain such additional provisions as may be necessary to ensure Licensee’s
compliance with the terms set forth in this Agreement.

5.3.

Akebia’s Right to Review Agreements.  Upon request, Licensee further agrees to
permit an independent auditor or law firm selected by Akebia and approved by
Licensee, which approval will not be unreasonably withheld or delayed, to
examine the Licensee-FKC Distribution Agreement, or other agreement between
Licensee and FKC or any member of the FMC Group regarding the Licensed Product,
in each case, solely to ensure that such agreements are consistent with the
terms set forth in this Agreement.  Such auditor or law firm will be bound by a
legal agreement obligating it to maintain the confidentiality of such
information and not to share such

13

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

information with Akebia or any other person.  Such auditor or law firm will
summarize its findings solely by stating whether or not such agreements are
consistent with Licensee’s obligations hereunder, and if such agreements are
inconsistent with Licensee’s obligations, identify such inconsistencies to
Akebia. Such examination will not be performed more than once per calendar
year.  Akebia will be responsible for the expenses incurred in connection with
such examination, except in the event that the results of any examination reveal
that such agreements are materially inconsistent with the terms set forth in
this Agreement, in which case reasonable fees for such examination will be paid
by Licensee.

5.4.

FMC Group.  As of the Effective Date, the companies listed on Schedule 5.4 are
all of the Authorized Dialysis Centers (including each Formulary Clinic and
Majority Owned Clinic, which are each listed under separate headings).  Licensee
will provide to the Coordination Committee an updated Schedule 5.4 on an annual
basis on or before January 31st of each calendar year, and on the Effective
Date.

Article 6

PRICING AND PRICE REPORTING

6.1.

Pricing. Other than with respect to the FMC Group’s customary dialysis clinic
cost reporting to CMS and any other Governmental Authority,  Licensee will not,
will cause its Affiliates not to, and will require the FMC Group not to,
disclose [***], and in each case, such information will be Confidential
Information subject to the terms of Article 14 (Confidentiality).

6.2.

Intention Regarding Impacts on Pricing.  Akebia intends, and enters into this
Agreement in reliance upon, the Agreement and the supply of Licensed Product by
Akebia to Licensee under the Supply Agreement not giving rise to, or otherwise
affecting, [***].  

6.3.

Impacts on Pricing.  If, at any time, (a) there has been a breach of Section 6.1
(Pricing), (b) through the actions by or on behalf of Licensee or any of its
Affiliates or members of the FMC Group ([***], and even if such actions do not
constitute a breach by Licensee under Section 4.4.2 (Licensed Product Prices)),
[***], or (c) [***], then, in each case, without limiting Akebia’s other rights
and remedies under this Agreement, the Parties will [***] an agreeable
resolution for a period of [***].  If the Parties do not reach such a resolution
during such [***] period, then Akebia may terminate this Agreement pursuant to
Section 16.7 (Termination by Akebia for Impacts on Pricing).

Article 7

EXCLUSIVITY

7.1.

Akebia Restrictions.  During the Term, Akebia will not, and will cause its
Affiliates and licensees to not, sell any Licensed Product directly to any
member of the FMC Group for any use in the Field; provided, however, that Akebia
will not be required to prohibit any Third Party wholesaler or distributor from
selling any Licensed Product to the FMC Group. Commencing on the [***] of First
Commercial Sale of the Licensed Product in the Territory, if the aggregate Net
Sales of all Licensed Products during any [***] period is less than or equal to
[***]% of the FMC Group’s total spending (amounts paid to manufacturers or
wholesalers) for [***] period, then Akebia may terminate this Agreement in
accordance with Section 16.8 (Termination by Akebia for Net Sales Levels).

14

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.2.

Licensee Restrictions.  Without the prior written consent of Akebia, neither
Licensee nor any of its Affiliates will directly or indirectly Promote, sell, or
have sold, or enter into any agreement to Promote, sell, or have sold, any
Competing Product in the Territory to FKC, any entity in or member of the FMC
Group, or any Authorized Dialysis Center. Notwithstanding the foregoing, if
[***].

Article 8

REGULATORY

Akebia will use Commercially Reasonable Efforts to (a) prepare the NDA in the
Territory for each Licensed Product based on its global development plan for
such Licensed Product, and (b) obtain and maintain Regulatory Approval in the
DD-CKD Indication in the Territory for each Licensed Product. Akebia will be
responsible for preparing, filing, and submitting, directly or through its
Affiliates or licensees, all Regulatory Filings and correspondence with
Regulatory Authorities for each Licensed Product at its sole cost and expense.

Article 9

TRADEMARKS; NAMES

9.1.

Trademark Responsibility.  Akebia will be responsible for (a) registering,
prosecuting, maintaining, and enforcing the Akebia Trademarks in the Territory,
(b) preparing any guidelines applicable to the use of the Akebia Trademarks, and
(c) investigating and defending any infringement or threatened infringement
relating to any of the foregoing, in each case, at its sole cost and
expense.  Licensee will cooperate and assist Akebia with any of the foregoing
activities with respect to all Akebia Trademarks, including, if requested by
Akebia, providing any specifications, affidavits, declarations, or other
documents necessary for Akebia to submit to appropriate Governmental Authorities
in order to register and prosecute the Akebia Trademarks.  Akebia will own and
be responsible for securing any domain names associated with the Akebia
Trademarks, and will be responsible for the costs associated with protecting
such domain names.  Neither Licensee nor any of its Affiliates will obtain or
hold any such domain name in its own name.  

9.2.

Trademark License.  Subject to the terms and conditions of this Agreement,
effective as of the Effective Date, Akebia hereby grants and will grant to
Licensee and its Affiliates a non-exclusive non-sublicensable,
non-transferrable, royalty-free license to use the Akebia Trademarks solely in
connection with the sale, and, [***], of the Licensed Products in the Field in
the Territory in accordance with this Agreement. Licensee will maintain the
quality of the Licensed Products in accordance with this Agreement and the
Supply Agreement. Licensee additionally will assure at all times that the
Licensed Products are sold in accordance with Applicable Law.

9.3.

Trademark Ownership and Cooperation.  Each Party acknowledges that Akebia has
sole and exclusive ownership of all rights, title, and interests in and to the
Akebia Trademarks. Licensee will not, and will cause its Affiliates and the
entities in the FMC Group not to, register in their own name any trademark,
corporate name, domain name, social media account, or other source identifier
containing any trademark owned by Akebia or any word or mark that is confusingly
similar to any such trademark.  All use of any Akebia Trademark and all goodwill
and benefit arising from such use will inure to the sole and exclusive benefit
of Akebia.  Licensee will place and display the Akebia Trademarks on and in
connection with the Licensed Products only in such form and manner as specified
in the guidelines adopted from time-to-time by Akebia and

15

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

provided to Licensee.  Except as otherwise expressly provided in this Agreement,
Licensee is not granted any license under, and will not use, any trademarks of
Akebia in connection with any Licensed Product.

9.4.

Defense of Third Party Infringement Claims.

 

9.4.1

Notice; Akebia Initiation.  Licensee will immediately provide written notice to
Akebia if a Third Party asserts that a Patent or other right controlled by such
Third Party is or will be infringed by Licensee’s activities under this
Agreement or Licensee becomes aware of a Patent or other right that might form
the basis for such a claim, which notice will include all facts related to such
claim in reasonable detail. [***].

 

9.4.2

Right to Defend.  If, during the Term of the Agreement, a Third Party asserts
that a Patent or other right controlled by such Third Party is infringed or will
be infringed in the Territory by Licensee’s exercise of the rights granted to it
under this Agreement, then:

 

(a)

[***] in the Territory, [***] will defend [***] against any such claim at its
own expense using the counsel of its own choosing, so long as [***] is in breach
of any of its obligations under this Agreement. [***] will be responsible for
[***]% of the amounts owed to any Third Party directly related to such claim,
whether by settlement or judgment; and

 

(b)

[***] in the Territory, [***] will have the right, but not the obligation, to
defend any such claim at its own expense using the counsel of its own choosing.
If [***] exercises such right to defend, then it will be responsible for [***]%
of the amounts owed to any Third Party directly related to such claim, whether
by settlement or judgment.

In addition, with respect to any such claim by a Third Party that a Patent or
other right controlled by such Third Party is infringed or will be infringed as
a result of Licensee’s activities under this Agreement in the Territory (whether
or not [***]), the Parties will reasonably assist each other and cooperate and
share information related to any such claim.

 

9.4.3

Responsibility for Third Party Licenses.  If at any time during the Term, Akebia
believes that it is necessary or advisable to seek to acquire or obtain a
license from any Third Party in order to avoid infringement of Patents owned or
controlled by such Third Party as a result of Licensee’s activities under this
Agreement, whether or not such Third Party has instituted an infringement claim,
then Akebia will have the sole right, but not the obligation, [***] under such
Patents from such Third Party. [***]. This Section 9.4.3 (Responsibility for
Third Party Licenses) will not be interpreted as placing on either Party a duty
of inquiry regarding Third Party intellectual property rights.

Article 10

MANUFACTURING AND SUPPLY

10.1.

Commercial Supply.  Subject to the terms and conditions of this Agreement and
the Supply Agreement, Licensee will purchase from Akebia all of Licensee’s
requirements of the Licensed Products in Finished Form for sale in the
Territory.

16

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.2.

Commercial Supply Agreement.  No later than [***] after the Execution Date, the
Parties will discuss and use good faith efforts to agree on the material terms
to be included in the Supply Agreement. No later than [***] after the filing of
the NDA, the Parties will enter into a supply agreement for the commercial
supply to Licensee of the Licensed Products in Finished Form that contains
standard and customary terms for commercial supply arrangements (the “Supply
Agreement”), which Supply Agreement will include those material terms on which
the Parties have agreed pursuant to this Article 10 (Manufacturing and Supply).
The supply price for the Licensed Products supplied by Akebia to Licensee
pursuant to the Supply Agreement will be equal to [***] plus [***] (the “Supply
Price”) and the term of the Supply Agreement will be conterminous with the Term
of this Agreement.

Article 11

PAYMENTS

11.1.

Profit Share.  Subject to the provisions of this Agreement, as partial
consideration for the License, Licensee will pay to Akebia [***]% of the Profit
accrued by Licensee or its Affiliates with respect to the sale of Licensed
Products in each [***]; provided that if [***] then, in lieu of the foregoing
[***]% profit share, Licensee will pay to Akebia [***]% of the Profit accrued by
Licensee or its Affiliates with respect to the sale of Licensed Products in each
[***]. Licensee will make each such payment to Akebia [***].

11.2.

Milestone Payment.  Subject to the provisions of this Agreement, as further
consideration for the License, Licensee will pay to Akebia a non-creditable,
nonrefundable payment of $20,000,000 no later than [***] following the date on
which the following two conditions are satisfied: (a) the FDA has granted
Regulatory Approval for a Licensed Product in the DD-CKD Indication in the
Territory, and (b) such Licensed Product is determined by CMS to be in a
Medicare Bundled Dialysis Treatment.

11.3.

Sales Reports.

 

11.3.1

Flash Reports.  Within [***] after the end of each calendar quarter in which
Licensee or its Affiliates sell a Licensed Product, Licensee will provide to
Akebia a “flash” report. Each such flash report will set forth (a) for the first
and second month of such calendar quarter: (i) the actual gross sales of all
Licensed Products sold by Licensee or its Affiliates in the Territory in such
months; and (ii) the actual total aggregate Net Sales of the Licensed Products
sold by Licensee or its Affiliates in the Territory in such months, and (b) for
the third month of such calendar quarter, Licensee’s good faith estimate of the
amounts set forth in the foregoing clauses (a)(i) and (a)(ii) of this Section
11.3.1 (Flash Reports). All amounts for the third month of each calendar quarter
included in each Flash Report will be prepared as good faith estimates and will
be updated with definitive numbers in the applicable Quarterly Report.

 

11.3.2

Quarterly Reports.  In addition to the flash reports to be provided in
accordance with Section 11.3.1 (Flash Reports), within [***] after the end of
each calendar quarter in which Licensee or its Affiliate sells any Licensed
Product, Licensee will provide to Akebia a detailed written sales report (each,
a “Quarterly Report”) that sets forth (a) the units of each Licensed Product
purchased by FKC, (b) the number of units of each Licensed Product held in
inventory at all centralized warehouses of FKC, (c) the number of FMCNA Dialysis
Patients treated with a Licensed Product through an Authorized Dialysis Center
for the preceding 12-month period, (d) the number of units of Licensed

17

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Products dispensed to FMCNA Dialysis Patients, (e) the number of units of
Licensed Products supplied to Authorized Dialysis Centers in such calendar
quarter, (f) Net Sales of Licensed Products sold to FKC during such calendar
quarter and the Profit in such calendar quarter from such sales, together with
all calculations used to determine such Net Sales and Profit, and (g) a
certification of an Executive Officer of FKC stating whether or not the [***]%
threshold set forth in Section 16.8 (Termination by Akebia for Net Sales Levels)
has been achieved for the previous calendar quarter which, in the case of ((a)
through (f)), will be broken down on a monthly and quarterly basis. In addition,
on an annual basis, Licensee will provide to Akebia the annual Net Sales and
Profit forecasts for each Licensed Product to be sold by Licensee under the
License in the upcoming calendar year. The Parties will seek to resolve any
questions or issues related to a Quarterly Report within [***] following receipt
by Akebia of such Quarterly Report.

11.4.

Accounting.  Licensee agrees to keep full, clear, and accurate records in
accordance with the Accounting Standards consistently applied for a period of at
least three years after the relevant payment is owed pursuant to this Agreement
in sufficient detail to enable compensation payable to Akebia hereunder to be
determined.  Licensee further agrees to permit its books and records to be
examined by an independent accounting firm selected by Akebia and approved by
Licensee, which approval will not be unreasonably withheld or delayed, to verify
the reports provided in Section 11.3 (Sales Reports), including the FMC Group’s
[***] during the applicable period. Such auditor will be bound by a legal
agreement obligating it to maintain the confidentiality of such information and
to not share it with Akebia. The auditor’s report will be provided
simultaneously to both Licensee and Akebia, will be limited to a disclosure of
the extent of any underpayment or overpayment by Licensee in sufficient detail
to allow Akebia and Licensee to understand the source of any error. Such audit
will not be performed more frequently than once per calendar year.  Such
examination is to be made at the expense of Akebia, except in the event that the
results of the audit reveal an underpayment by Licensee of [***]% or more during
the period being audited, in which case reasonable audit fees for such
examination will be paid by Licensee.

11.5.

Methods of Payment.  All payments due to Akebia under this Agreement will be
made in U.S. Dollars by wire transfer to a bank account of Akebia designated
from time-to-time in writing by Akebia.

11.6.

Late Payments.  Any amount owed by Licensee to Akebia under this Agreement that
is not paid within the applicable time period set forth herein will accrue
interest at the lesser of (a) the London Interbank Offered Rate plus [***]%, or
(b) the highest rate permitted under Applicable Law.  If a Party disputes an
invoice or other payment obligation under this Agreement, then such Party will
timely pay the undisputed amount of the invoice or other payment obligation, and
the Parties will resolve such dispute in accordance with Article 17 (Dispute
Resolution; Governing Law).

Article 12

INFORMATION AND ADVERSE DRUG EVENTS AND REPORTS

12.1.

Data Security.  During the Term of this Agreement, Licensee will maintain and,
as applicable, cause its Affiliates to maintain, environmental, safety, and
facility procedures, data security procedures and other safeguards against the
disclosure, destruction, loss, or alteration of any clinical data,
post-marketing data, commercialization information, or any other information
concerning the Licensed Compound or the Licensed Products known by Licensee or
any of its

18

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Affiliates at any time during the Term that are no less rigorous than those
maintained by Licensee (or any of its Affiliates) for its own information of a
similar nature.

12.2.

Adverse Drug Events.  Licensee will provide to Akebia any information that it
becomes aware of in the Territory concerning any adverse event relating to the
Licensed Compound or any Licensed Product, whether or not determined to be
attributable to the Licensed Compound or any Licensed Product, including any
such information received by either Party from a Third Party (subject to receipt
of any required consents from such Third Party) (such information, the “Safety
Data”) no later than [***] after becoming aware of any such Safety Data.  Akebia
will own all of the Safety Data, and the global safety database associated with
the Licensed Products will be owned and maintained by Akebia. [***] will have
the sole right and responsibility to administer and otherwise make decisions
with respect to recalls and withdrawals of a Licensed Product, and [***] will,
[***], provide assistance and cooperation reasonably requested by [***] in
connection with any such recall or withdrawal.

Article 13

REPRESENTATIONS, WARRANTIES, AND COVENANTS

13.1.

Mutual Representations and Warranties.  Each of Licensee and Akebia hereby
represents and warrants to the other Party as of the Execution Date that:

 

13.1.1

(a) It is a corporation or entity duly organized and validly existing under the
laws of the state, municipality, provinces, administrative division, or other
jurisdiction of its incorporation or formation, and (b) it has full power and
authority and the legal right to own and operate property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement.

 

13.1.2

The execution, delivery and performance of this Agreement by it has been duly
authorized by all requisite corporate action.

 

13.1.3

This Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid, and binding obligation of such Party and is
enforceable against such Party in accordance with its terms, subject to the
effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity.

 

13.1.4

It has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and such performance does not conflict with
or constitute a breach of any of its agreements with Third Parties.

 

13.1.5

It has obtained all necessary consents, approvals, and authorizations of all
Regulatory Authorities and other Third Parties required to be obtained in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder.

 

13.1.6

The execution and delivery of this Agreement and the performance of its
obligations hereunder (a) do not conflict with or violate any requirement of
Applicable Law or any provision of its articles of incorporation, bylaws,
limited partnership agreement, or any similar instrument, as applicable, and (b)
do not conflict with, violate, or breach or

19

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

constitute a default or require any consent under, any Applicable Law or any
contractual obligation or court or administrative order by which it is bound.

 

13.1.7

It has the right to grant the rights and licenses described in this Agreement.

13.2.

Additional Mutual Representations and Warranties.  Each of Licensee and Akebia
represents and warrants as of the Execution Date that it has not been debarred
by the FDA, is not the subject of a conviction described in Section 306 of the
FD&C Act, and is not subject to any similar sanction of other Governmental
Authorities outside of the Territory, and neither it nor any of its Affiliates
has used, in any capacity, any person who either has been debarred by the FDA,
is the subject of a conviction described in Section 306 of the FD&C Act, or is
subject to any such similar sanction.  

13.3.

Additional Akebia Representations and Warranties.  Akebia hereby represents and
warrants as of the Execution Date that:

 

13.3.1

The Akebia Patents and the Akebia Trademarks have been duly filed in the
Territory.

 

13.3.2

All applicable filing, maintenance, and other fees have been timely paid for all
of the Akebia Patents set forth on Schedule 1.7 and the Akebia Trademarks set
forth on Schedule 1.9, and, to Akebia’s Knowledge, all of the Akebia Patents set
forth on Schedule 1.7 that are issued patents and the Akebia Trademarks set
forth on Schedule 1.9 that are registered trademarks, in each case, are in full
force and effect.

 

13.3.3

There is no pending or, to Akebia’s Knowledge, threatened (in writing)
re-examination, opposition, interference, inter partes review, or claim
challenging the inventorship, ownership, validity, enforceability, or
patentability of the Akebia Patents  or other litigation or proceeding in the
Territory relating to any of the Akebia Patents.

 

13.3.4

The sale of the Licensed Products does not and will not infringe any valid
Patent or other intellectual property rights of any Third Party in the
Territory.  

 

13.3.5

Akebia has received no written notice of any claim that a patent or trade secret
owned or controlled by a Third Party is or would be infringed or misappropriated
by the sale of the Licensed Products in the Territory.  

 

13.3.6

To Akebia’s Knowledge, there is no use, infringement, or misappropriation of the
Akebia Technology in the Territory in derogation of the rights granted to
Licensee in this Agreement.

 

13.3.7

There are no investigations, inquiries, actions, or other proceedings pending
before or to Akebia’s Knowledge threatened by the FDA or other Governmental
Authority in the Territory with respect to the Licensed Products arising from
any default by Akebia or a Third Party acting on behalf Akebia in the research
or development of the Licensed Compound, and Akebia has not received written
notice threatening any such investigation, inquiry, action or other proceeding.

 

13.3.8

Akebia owns or has licensed the rights, title, and interests in and to the
Akebia Technology granted to Licensee pursuant the License.

20

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

13.3.9

The research, development, and manufacture of the Licensed Product conducted by
Akebia or its Affiliates has been conducted in compliance with Applicable Law
and, to Akebia’s Knowledge, the research, development, and manufacture of the
Licensed Product conducted by Akebia’s Third Party contractors has been
conducted in compliance with Applicable Law.

13.4.

Additional Licensee Representations and Warranties.  Licensee hereby represents
and warrants as of the Execution Date that:

 

13.4.1

Galenica Ltd. and Fresenius Medical Care AG & Co KGaA are the joint venture
partners of VFMCRP, with Galenica Ltd. owning a controlling interest of VFMCRP
and Fresenius Medical Care AG & Co KGaA owning the remaining interest.

 

13.4.2

FKC is an Affiliate of FMCNA and a strategic partner of Licensee.

 

13.4.3

Licensee is not an Affiliate of FMC or any member of the FMC Group.

 

13.4.4

Licensee is a drug manufacturer that is not engaged in the wholesale
distribution of prescription drugs to “retail community pharmacies” (as that
term is defined in 42 U.S.C. § 1396r-8(k)(10)).

 

13.4.5

The transmission of all information required to be included in each Quarterly
Report pursuant to this Agreement is consistent with Applicable Law and
Licensee’s contractual obligations with Third Parties.

13.5.

Additional Covenants.  

 

13.5.1

Each Party covenants that it will not will engage, in any capacity in connection
with this Agreement or any ancillary agreements, any person who either has been
debarred by the FDA, is the subject of a conviction described in Section 306 of
the FD&C Act, or is subject to any such similar sanction. Each Party will inform
the other Party in writing promptly if it or any person engaged by it or any of
its Affiliates who is performing services under this Agreement, or any ancillary
agreements, is debarred or is the subject of a conviction described in Section
306 of the FD&C Act, or if any action, suit, claim, investigation, or legal or
administrative proceeding is pending or, to each Party’s knowledge, is
threatened, relating to the debarment or conviction of a Party, any of its
Affiliates, or any such person performing services hereunder or thereunder.

 

13.5.2

Each Party covenants that it will comply with all Applicable Laws in performing
its activities hereunder.

 

13.5.3

If either Party determines, based on reasonable advice of counsel, that its
compliance with this Agreement will violate Applicable Law, then the Parties
will negotiate to amend this Agreement as necessary to ensure that the terms
hereof to permit such Party to comply with Applicable Law and this Agreement
during the Term.

 

13.5.4

Licensee covenants that throughout the Term it will not, and will cause each of
its Affiliates that are involved in the supply or distribution of any Licensed
Product to not, engage in the wholesale distribution of prescription drugs to
“retail community pharmacies” (as that term is defined in 42 U.S.C. §
1396r-8(k)(10)) in the Territory.

21

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

13.5.5

Licensee covenants that throughout the Term it will provide prompt written
notice to Akebia in the event that any of its Affiliates intends to engage, or
has engaged, in the wholesale distribution of prescription drugs to “retail
community pharmacies” (as that term is defined in 42 U.S.C. § 1396r-8(k)(10)) in
the Territory.

 

13.5.6

On the Effective Date, Akebia will provide to Licensee an updated Schedule 1.7
that includes all Akebia Patents as of the Effective Date, and an updated
Schedule 1.9 that includes all Akebia Trademarks as of the Effective Date.

13.6.

Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, INCLUDING THE WARRANTIES SET
FORTH IN SECTION 13.3 (ADDITIONAL AKEBIA REPRESENTATIONS AND WARRANTIES), THE
INTELLECTUAL PROPERTY RIGHTS PROVIDED BY AKEBIA ARE PROVIDED “AS IS” AND WITHOUT
WARRANTY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, INCLUDING THE WARRANTIES SET
FORTH IN SECTION 13.3 (ADDITIONAL AKEBIA REPRESENTATIONS AND WARRANTIES), AKEBIA
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY, OR ENFORCEABILITY OF ITS RESPECTIVE INTELLECTUAL PROPERTY
RIGHTS, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICES, IN ALL
CASES WITH RESPECT THERETO.

13.7.

Limitation of Liability.  NEITHER OF THE PARTIES WILL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES OR DAMAGES FOR LOSS OF PROFIT OR LOST OPPORTUNITY IN CONNECTION
WITH THIS AGREEMENT, ITS PERFORMANCE OR LACK OF PERFORMANCE HEREUNDER, OR ANY
LICENSE GRANTED HEREUNDER, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A
PARTY’S WILLFUL MISCONDUCT, OR INTENTIONAL BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, A BREACH OF THE OBLIGATIONS OF A PARTY UNDER [***], A VIOLATION BY A
PARTY OR ITS AFFILIATES OF [***].

Article 14

CONFIDENTIALITY

14.1.

Generally.  During the Term and for a period of seven years following the early
termination of this Agreement, each Party (a) will maintain in confidence all
Confidential Information of the other Party; (b) will not use such Confidential
Information for any purpose except in connection with the activities
contemplated by this Agreement or in order to further the purpose of this
Agreement; and (c) will not disclose such Confidential Information, except that
each Party may disclose such Confidential Information to its Affiliates,
investors, prospective investors, lenders, prospective lenders, financing
sources, prospective financing sources (including, in each case, in connection
with any royalty factoring or similar transaction), prospective acquirers,
licensees, sublicensees, prospective sublicensees, employees, consultants,
financial or legal advisors, agents, or subcontractors who are bound by
obligations of nondisclosure and non-use no less stringent than those set forth
in this Article 14 (Confidentiality) and to whom such disclosure is reasonably
necessary or advisable in connection with such Party’s activities as
contemplated in this Agreement or in connection with financing or acquisition
activities (including its right to assign its rights hereunder pursuant to
Section 18.1 (Assignment) as part of a royalty factoring or

22

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

other similar transaction). Each Party will ensure that its Affiliates,
investors, prospective investors, lenders, prospective lenders, acquirors,
licensees, sublicensees, prospective acquirors, licensees, sublicensees,
prospective sublicensees, employees, consultants, agents, consultants, and
subcontractors comply with these obligations.  Each Party will notify the other
Party promptly on discovery of any unauthorized use or disclosure of the other
Party’s Confidential Information, including the other Party’s trade secrets or
proprietary information.  Licensee acknowledges that all (i) Safety Data, (ii)
Akebia Know-How, and (iii) other information related to Akebia’s and its
Affiliates’, licensees’, and sublicensees’ development and commercialization of
the Licensed Compound and the Licensed Products constitutes Confidential
Information of Akebia. The terms of this Agreement will be the Confidential
Information of each Party.

14.2.

Exceptions.  The obligations of confidentiality, non-disclosure, and non-use set
forth in Section 14.1 (Generally) will not apply to the extent the receiving
Party (the “Recipient”) can demonstrate that the disclosed information (a) was
in the public domain at the time of disclosure to the Recipient by the other
Party, or thereafter entered the public domain, in each case, other than as a
result of actions of the Recipient, its Affiliates, employees, licensees,
agents, or subcontractors, in breach of this Agreement; (b) was rightfully known
by the Recipient or its Affiliates (as shown by its written records) prior to
the date of disclosure to the Recipient by the other Party; (c) was received by
the Recipient or its Affiliates on an unrestricted basis from a Third Party
rightfully in possession of such information and not under a duty of
confidentiality to the other Party; or (d) was independently developed by or for
the Recipient or its Affiliates without reference to or reliance on the
Confidential Information of the other Party (as demonstrated by written
records).  Notwithstanding any other provision of this Agreement, the
Recipient’s disclosure of Confidential Information will not be prohibited if
such disclosure:  (i) is in response to a valid order of a court or other
Governmental Authority; or (ii) is otherwise required by Applicable Law or
regulation or rules of a nationally recognized securities exchange.  Further
notwithstanding any other provision of this Agreement, Akebia may disclose
Licensee’s Confidential Information to the extent disclosure is required in
connection with the filing or prosecuting patent applications, prosecuting, or
defending litigation, responding to an investigation by a Governmental
Authority, or otherwise establishing rights or enforcing obligations under this
Agreement, making Regulatory Filings with respect to the Licensed Products, or
conducting research, development, or clinical studies with respect to the
Licensed Products. If a Recipient is required to disclose Confidential
Information pursuant to this Section 14.2 (Exceptions), then prior to any
disclosure the Recipient will provide the other Party with prior written notice
of such disclosure in order to permit the other Party to seek a protective order
or other confidential treatment of such Confidential Information.

14.3.

Publicity.  The Parties recognize that each Party may from time-to-time desire
to issue press releases and make other public statements or disclosures
regarding the terms of this Agreement.  In such event, the Party desiring to
issue a press release or make a public statement or disclosure will provide the
other Party with a copy of the proposed press release, statement, or disclosure
for review and approval as soon as practicable prior to publication, which
advance approval will not be unreasonably withheld or delayed.  No other public
statement or disclosure of, or concerning, the terms of this Agreement will be
made, either directly or indirectly, by either Party, without first obtaining
the written approval of the other Party.  Once any public statement or
disclosure has been approved in accordance with this Section 14.3 (Publicity),
then either Party may appropriately communicate information contained in such
permitted statement or disclosure.  Notwithstanding the foregoing provisions of
this Article 14 (Confidentiality), a Party may disclose the terms of this
Agreement where required, as reasonably determined by the disclosing Party, by
Applicable Law, regulation or legal process, or by applicable stock exchange
rule (with prompt notice of any such legally required disclosure to the other
Party and, to the extent

23

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

practicable, sufficient opportunity for the other Party to review and comment on
such required disclosure and request confidential treatment thereof or a
protective order therefor).

14.4.

Publications.  If, [***], Licensee, its Affiliates, FMCNA, the FMC Group, or any
healthcare professional having an investigator initiated trial agreement in
place with any of the previously listed entities desires to publish any clinical
data or other clinic results from the administration of the Licensed Compound or
any Licensed Product, then Licensee will, will cause its Affiliates to, and will
cause FMCNA, the FMC Group, and such healthcare professionals to, in each case,
[***].  If Akebia determines that any such proposed publication contains
patentable subject matter requiring protection, then Akebia may require the
delay of such publication for a period of time not to exceed an additional [***]
to pursue such protection or negotiate with such healthcare professional. If
Akebia determines that the proposed publication contains Confidential
Information, then Akebia may require such Confidential Information to be deleted
from the Publication.  If, [***], Licensee, its Affiliates, FMCNA, or the FMC
Group desires to publish any preclinical or non-clinical results from the
research and development of the Licensed Compound or any Licensed Product, then
Licensee will, will cause its Affiliates to, and will cause FMCNA and the FMC
Group to, in each case, [***].

Article 15

INDEMNIFICATION

15.1.

Indemnification by Akebia.  Unless otherwise provided herein, Akebia will
indemnify, hold harmless, and defend Licensee and its Affiliates and their
respective, directors, officers, employees, and agents (the “Licensee
Indemnitees”) from and against any and all Third Party suits, claims, actions,
demands, liabilities, expenses, or losses (including reasonable attorneys’ fees,
court costs, witness fees, damages, judgments, fines, and amounts paid in
settlement) (“Losses”) to the extent that such Losses arise out of (a) a breach
of this Agreement by Akebia, (b) [***] of a Licensed Product by or on behalf of
Akebia or its Affiliates or licensees (other than Licensee, the Sub-Distributor,
or a member of the FMC Group), or (c) the negligence or willful misconduct of
any Akebia Indemnitee (as defined in Section 15.2 (Indemnification by
Licensee)). Notwithstanding the foregoing, Akebia will not have any obligation
to indemnify the Licensee Indemnitees to the extent that any Losses arise out of
the negligence or willful misconduct of any Licensee Indemnitee or any breach of
this Agreement by Licensee.

15.2.

Indemnification by Licensee.  Unless otherwise provided herein, Licensee will
indemnify, hold harmless, and defend Akebia and its Affiliates and their
respective directors, officers, employees, and agents (the “Akebia Indemnitees”)
from and against any and all Losses, to the extent that such Losses arise out of
(a) a breach of this Agreement by Licensee, (b) [***], in each case, of a
Licensed Product by or on behalf of Licensee, the Sub-Distributor, or the FMC
Group (including any communications regarding the Licensed Product by Licensee,
the Sub-Distributor, or the FMC Group), or (c) the negligence or willful
misconduct of any Licensee Indemnitee.  Notwithstanding the foregoing, Licensee
will not have any obligation to indemnify the Akebia Indemnitees (i) to the
extent that any Losses arise out of the negligence or willful misconduct of any
Akebia Indemnitee or any breach of this Agreement by Akebia, or (ii) for any
[***] of any Licensed Product, other than any [***] of any Licensed Product by
or on behalf of Licensee, the Sub-Distributor, or the FMC Group.

15.3.

Indemnification Procedure.  Each Party, if seeking indemnification under this
Article 15 (Indemnification) (the “Indemnified Party”), will give [***] written
notice of the claim to the other Party (the “Indemnifying Party”); provided,
however, that any failure or delay in

24

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

providing such notice will not relieve the Indemnifying Party of its
indemnification obligation, except to the extent it is actually prejudiced by
such failure or delay.  Each Party will promptly furnish to the other Party
copies of all papers and official documents received in respect of any
Losses.  The Indemnifying Party will have the right, exercisable by written
notice to the Indemnified Party, to assume and control the defense of the
indemnification claim at its own expense with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party; provided,
however, that an Indemnified Party will have the right to retain its own
counsel, at its own expense, except that the fees and expenses of the
Indemnified Party’s counsel will be paid by the Indemnifying Party if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceedings. If the Indemnifying Party does not assume the
defense of the indemnification claim as described in this Section 15.3
(Indemnification Procedure), then the Indemnified Party may defend the
indemnification claim but will have no obligation to do so.  The Indemnified
Party will not settle or compromise the indemnification claim without the prior
written consent of the Indemnifying Party, and the Indemnifying Party will not
settle or compromise the indemnification claim in any manner that would have an
adverse effect on the Indemnified Party’s interests (including any rights under
this Agreement or the scope or enforceability of any Patents, Confidential
Information, or other rights licensed to Licensee by Akebia hereunder), without
the prior written consent of the Indemnified Party, which consent, in each case
(by the Indemnifying Party or Indemnified Party, as the case may be), will not
be unreasonably withheld or delayed.  The Indemnified Party will reasonably
cooperate with the Indemnifying Party at the Indemnifying Party’s expense and
will make available to the Indemnifying Party all pertinent information under
the control of the Indemnified Party, which information will be subject to
Article 14 (Confidentiality). The Indemnifying Party will provide periodic
updates to the Indemnified Party (and its counsel, if applicable) regarding its
defense of the action with immediate notice regarding any material developments.
The Indemnifying Party will not be liable for any settlement or other
disposition of Losses by the Indemnified Party if such settlement is reached
without the written consent of the Indemnifying Party pursuant to this Section
15.3 (Indemnification Procedure).

15.4.

Insurance.  Akebia and Licensee will each, at their own expense, obtain and
maintain insurance with respect to the use and sale of the Licensed Products
under this Agreement in such amount and subject to such deductibles and other
limitations as biopharmaceutical companies in the Territory customarily maintain
with respect to the use and sale of similar products.  Each Party will provide a
copy of such insurance policy to the other Party upon request.

Article 16

TERM AND TERMINATION

16.1.

Term.  The term of this Agreement will begin on the Effective Date and, unless
earlier terminated in accordance with the terms of this Article 16 (Term and
Termination), will extend until the later of (a) expiration of the
last-to-expire Valid Claim [***] that would, but for the licenses granted
hereunder, be infringed by the making, using, selling, or importing of such
Licensed Product in the Territory, or (b) expiration of marketing or regulatory
exclusivity in the Territory (the “Term”).

16.2.

Termination for Breach.  Subject to the terms and conditions of this Section
16.2 (Termination for Breach), a Party (the “Non-Breaching Party”) will have the
right, in addition to any other rights and remedies, to terminate this Agreement
in its entirety in the event the other Party (the

25

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Breaching Party”) is in material breach of any of its obligations under this
Agreement.  The Non-Breaching Party will first provide written notice to the
Breaching Party, which notice will identify with particularity the alleged
breach and state the Non-Breaching Party’s intent to terminate this Agreement if
such breach is not cured.  With respect to material breaches of any payment
provision hereunder, the Breaching Party will have a period of [***] after such
written notice is provided to cure such breach.  With respect to all other
breaches, the Breaching Party will have a period of [***] after the
Non-Breaching Party provides written notice to cure such breach. Notwithstanding
the foregoing, if a Non-Breaching Party provides notice to the Breaching Party
pursuant to this Section 16.2 (Termination for Breach) of an alleged material
breach by such Breaching Party, and such Non-Breaching Party provides notice
during the applicable cure period set forth above that such Non-Breaching Party
disputes the basis for termination pursuant to this Section 16.2 (Termination
for Breach) and initiates the dispute resolution procedure set forth in Article
17 (Dispute Resolution; Governing Law) during the applicable cure period, then
the cure periods set forth in this Section 16.2 (Termination for Breach) for the
alleged material breach will run from the date that such written notice is first
provided to the Breaching Party through the resolution of such dispute pursuant
to Article 17 (Dispute Resolution; Governing Law) and it is understood and
acknowledged that, during the pendency of a dispute pursuant this Section 16.2
(Termination for Breach), all of the terms and conditions of this Agreement will
remain in effect, and the Parties will continue to perform all of their
respective obligations under this Agreement. The waiver by either Party of any
breach of any term or condition of this Agreement will not be deemed a waiver as
to any subsequent or similar breach.

16.3.

Termination for Bankruptcy.  Subject to the terms and conditions of this
Agreement, either Party may terminate this Agreement upon notice to the other
Party should the other Party: (a) consent to the appointment of a receiver or a
general assignment for the benefit of creditors of the other Party that is not
discharged within [***], or (b) file a petition under any bankruptcy or
insolvency law or have any such petition filed against it that has not been
stayed within [***] of such filing.

16.4.

Termination by Akebia for Unauthorized Sales.  If the Parties do not reach a
resolution of the applicable matter during the [***] period as set forth under
Section 4.1 (No Unauthorized Sales), or Licensee does not (a) [***] any
unauthorized use, distribution, or transfer of the Licensed Compound or any
Licensed Product by Licensee, FKC, its Sub-Distributor, or any Authorized
Dialysis Center to or by a Third Party that is not an FMCNA Dialysis Patient or
Authorized Dialysis Center, or (b) [***] of any Sub-Distributor or Authorized
Dialysis Center that is using, distributing, or transferring the Licensed
Compound or any Licensed Product other than as expressly permitted under this
Agreement, in each case ((a) and (b)), then Akebia may terminate this Agreement
with immediate effect upon written notice to Licensee.  

16.5.

Termination by Akebia Upon Occurrence of Certain Events.  If any of the
following events occur, then, Akebia may terminate this Agreement with immediate
effect upon written notice to Licensee:

 

16.5.1

Licensee or its Affiliate involved in the supply or distribution of any Licensed
Product becomes an Affiliate of FMC or any member of the FMC Group; or

 

16.5.2

There is no affiliation or other strategic relationship between Licensee or its
Affiliate involved in the supply or distribution of any Licensed Product and
FMC.

16.6.

Termination by Akebia for Failure to Enter into or Amend the Licensee-FMC
Distribution Agreement.  Akebia may terminate this Agreement with immediate
effect upon written notice to

26

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Licensee if (a) Licensee does not enter into the Licensee-FKC Supply Agreement
with FKC in accordance with Section 5.1.1 (Licensee-FKC Supply Agreement) within
[***] after the Execution Date, (b) Licensee does not enter into an amendment of
the Licensee-FKC Supply Agreement with FKC in accordance with Section 5.1.2
(Licensee-FKC Supply Agreement) within [***] after (i) the FDA has granted
Regulatory Approval for a Licensed Product in the DD-CKD Indication in the
Territory, and (ii) such Licensed Product is determined by CMS to be in a
Medicare Bundled Dialysis Treatment, or (c) the Licensee-FKC Supply Agreement is
terminated or expires.

16.7.

Termination by Akebia for Impacts on Pricing.  If (a) there has been a breach of
Section 6.1 (Pricing), (b) through the actions by or on behalf of Licensee or
any of its Affiliates or members of the FMC Group (even if pursuant to FMC
Group’s customary dialysis clinic cost reporting to CMS or any other
Governmental Authority, and even if such actions do not constitute a breach by
Licensee under Section 4.4.2 (Licensed Product Prices)), any Third Party
purchaser or potential purchaser (other than each Party’s Affiliates or any
member of the FMC Group) becomes aware of the price at which Licensee or any of
its Affiliates or members of the FMC Group acquired any Licensed Product, or the
price at which such entity sells any Licensed Product to any purchaser (even if
pursuant to FMC Group’s customary dialysis clinic cost reporting to CMS or any
other Governmental Authority), (c) [***], or (d) Licensee or any of its
Affiliates or any member of the FMC Group sells, or plans to sell, in each case,
any Licensed Product in any manner that [***], and, in each case ((a) through
(d)), the Parties do not reach an agreeable resolution within [***] after Akebia
notifies Licensee of its intent to terminate based on such condition, then, in
either case, Akebia may terminate this Agreement with immediate effect upon
written notice to Licensee.

16.8.

Termination by Akebia for Net Sales Levels.  Commencing on the [***] of First
Commercial Sale of a Licensed Product in the Territory, Akebia may terminate
this Agreement with immediate effect upon written notice to Licensee within the
time period stated herein if the aggregate Net Sales of all Licensed Products
during any [***] period is less than or equal to [***]% of the FMC Group’s [***]
during the preceding [***] period. To exercise the foregoing termination right,
Akebia must provide such notice of termination to Licensee no later than [***]
after Akebia’s receipt of the Quarterly Report that documents that the aggregate
Net Sales of all Licensed Products in the preceding [***] is less than or equal
to [***]% of the FMC Group’s total spending (amounts paid to manufacturers or
wholesalers) for all [***] during such [***] period and, absent such timely
notice, [***].  

16.9.

Termination by Akebia for Patent Challenge.  Akebia may terminate this Agreement
with immediate effect upon written notice to Licensee if Licensee or any of its
Affiliates contests the validity or enforceability of any Patent Controlled by
Akebia or any of its Affiliates that Covers a Licensed Product or its
manufacture, use, sale, or importation, in any court, arbitration proceeding, or
other tribunal, including the United States Patent and Trademark Office and the
United States International Trade Commission.  As used in this definition, the
term “contest” includes (a) filing an action under 28 U.S.C. §§ 2201-2202
seeking a declaration of invalidity or unenforceability of any such Patent; (b)
filing, or joining in, a petition under 35 U.S.C. § 311 to institute inter
partes review of any such Patent; (c) filing, or joining in, a petition under 35
U.S.C. § 321 to institute post-grant review of any such Patent or any portion
thereof; (d) filing or commencing any opposition, nullity, or similar
proceedings challenging the validity of any such Patent in any country, or (e)
any foreign equivalent of clauses (a), (b), (c), or (d).

16.10.

Termination by Licensee for Convenience.  At any time after release of the
topline data from the Global Phase 3 DD-CKD Program, Licensee may terminate this
Agreement in its entirety by

27

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

providing written notice to Akebia thereof, which termination will be effective
12 months following the date of such notice; provided, however, that such
12-month notice period may be shortened by written agreement of both Akebia and
Licensee.

16.11.

Termination Based on Written Agreement of the Parties.  This Agreement may be
terminated in its entirety upon the written agreement of both Akebia and
Licensee.  

16.12.

Effects of Termination.  In the event of any expiration or termination of this
Agreement, the following will apply:

 

16.12.1

Termination of Licenses.  Except as expressly set forth in this Section 16.12
(Effects of Termination), and subject to Section 16.14 (Survival; Accrued
Rights), all rights and licenses granted to Licensee under this Agreement will
automatically terminate.

 

16.12.2

Return of Confidential Information.  Licensee will cease using the Akebia
Technology and will return to Akebia all copies of any documents containing any
Akebia Know-How. Each Party will return or destroy all Confidential Information
of the other Party in its possession upon expiration or termination of this
Agreement at the disclosing Party’s election and written request.  The Recipient
will provide a written confirmation of such destruction within [***] of such
request; provided, however, that the foregoing will not apply to any
Confidential Information that is necessary to allow such Party to perform its
obligations or exercise any of its rights that expressly survive the termination
or expiration of this Agreement, provided, further, that [***].

 

16.12.1

Cessation of Sales.  Except for sales made in accordance with Section
16.12.2(a)(i) (Termination Other than for Cause by Akebia), Licensee will cease
all sales of Licensed Product in the Territory.

 

16.12.2

Sell-Off or Buy-Back.  

 

(a)

Termination Other than for Cause by Akebia.  If this Agreement is terminated by
Licensee pursuant to Section 16.3 (Termination for Bankruptcy), or Section 16.11
(Termination Based on Written Agreement of the Parties), then, after the
effective date of such termination: (i) Licensee and FKC may continue to sell
the Licensed Product for a period of [***] after the effective date of such
termination in order to fill existing binding orders and commitments, and (ii)
following such [***] period, at Akebia’s option and in its sole discretion,
[***] for such Licensed Products by Licensee or its Affiliates. Licensee will
destroy, or cause to be destroyed, all Licensed Products remaining in inventory
that [***] following such [***] period, at Licensee’s cost and expense.

 

(b)

Termination for Cause by Akebia.  If this Agreement is terminated  by Akebia
pursuant to Section 16.2 (Termination for Breach), Section 16.4 (Termination by
Akebia for Unauthorized Sales), Section 16.5 (Termination by Akebia Upon
Occurrence of Certain Events), Section 16.6 (Termination by Akebia for Failure
to Enter into or Amend the Licensee-FKC Distribution Agreement), Section 16.7
(Termination by Akebia for Impacts on Pricing), Section 16.8 (Termination by
Akebia for Net Sales Levels), Section 16.9 (Termination by Akebia for Patent
Challenge), or Section 16.10 (Termination by Licensee for Convenience), then,
after the effective date of such termination, at Akebia’s option in its sole
discretion, [***] for such Licensed Products by Licensee or its Affiliates.

28

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Licensee will destroy, or cause to be destroyed, all Licensed Products remaining
in inventory as of the effective date of termination that [***], at Licensee’s
cost and expense.

16.13.

Additional Effect of Termination for Net Sales Levels.  If Akebia terminates
this Agreement pursuant to Section 16.8 (Termination by Akebia for Net Sales
Levels), then, in addition to the effects of termination set forth in Section
16.12 (Effects of Termination), upon Akebia’s request (in its sole discretion)
Akebia [***] effective upon the date of such termination.

16.14.

Survival; Accrued Rights.  The following Articles and Sections of this Agreement
will survive expiration or early termination for any reason: Section 9.1
(Trademark Responsibility), Section 9.3 (Trademark Ownership and cooperation),
Section 11.3 (Sales Reports), but only with respect to Net Sales made during the
Term, Section 11.4 (Accounting), Section 11.5 (Method of Payment), Section 11.6
(Late Payments), Section 13.7 (Limitation of Liability), Section 14
(Confidentiality), Section 15 (Indemnification), other than Section 15.4
(Insurance), Section 16.12 (Effects of Termination), Section 16.13 (Additional
Effects of Termination for Net Sales Levels), Section 16.14 (Survival; Accrued
Rights), Section 17 (Dispute Resolution; Governing Law), and Section 18
(Miscellaneous). In any event, expiration or termination of this Agreement will
not relieve the Parties of any liability that accrued hereunder prior to the
effective date of such termination (including Licensee’s obligation to pay
Akebia pursuant to Article 11 (Payments) with respect to sales made prior to
termination or expiration), nor preclude either Party from pursuing all rights
and remedies it may have hereunder or at law or in equity with respect to any
breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation.

Article 17

DISPUTE RESOLUTION; GOVERNING LAW

17.1.

Executive Officers.  Unless otherwise set forth in this Agreement, in the event
of a dispute arising under this Agreement between the Parties, the Parties will
refer such dispute to their respective chief executive officers, and such chief
executive officers will attempt in good faith to resolve such dispute.

17.2.

Litigation.  Any unresolved dispute which was subject to Section 17.1 (Executive
Officers) must be brought exclusively in a court of competent jurisdiction,
federal or state, located in the State of New York, and in no other
jurisdiction. Each Party hereby consents to personal jurisdiction and venue in,
and agrees to service of process issued or authorized by, such court.

17.3.

Jurisdiction.  Each Party to this Agreement, by its execution hereof, (a) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and state courts located in New
York, New York for the purpose of any and all unresolved disputes which were
subject to Section 17.1 (Executive Officers), (b) hereby waives to the extent
not prohibited by Applicable Law, and agrees not to assert, by way of motion, as
a defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such action brought in
one of the above-named courts in such jurisdiction should be dismissed on
grounds of forum non conveniens, should be transferred to any court other than
one of the above-named courts, or should be stayed by reason of the pendency of
some other proceeding in any other court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by such court, and (c) hereby agrees not to

29

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

commence any such action other than before one of the above-named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, application may be made to any court
of competent jurisdiction with respect to the enforcement of any judgment or
award.

17.4.

Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles.

17.5.

Injunctive Relief.  Notwithstanding the foregoing, in the event of an actual or
threatened breach hereunder, the aggrieved Party may seek equitable relief
(including restraining orders, specific performance, or other injunctive relief)
in any court or other forum, without first submitting to the dispute resolution
procedures set forth in Section 17.1 (Executive Officers).

Article 18

MISCELLANEOUS

18.1.

Assignment.  Neither Party may assign this Agreement and the licenses herein
granted without the other Party’s prior written consent unless such assignment
is in writing to (a) a Third Party successor or purchaser of all or
substantially all of the assets or businesses to which this Agreement relates
whether pursuant to a sale of assets, merger, or other transaction, in which
case the assigning Party will provide prior written notice to the other Party
and need not obtain the other Party’s consent, or (b) an Affiliate of such
Party; provided that the permitted assignee must assume all obligations of the
assigning Party under the Agreement in writing and the assigning Party will
remain fully liable for the performance of its obligations hereunder by such
permitted assignee. In addition, and notwithstanding the foregoing, Akebia may
assign its right to receive payments under this Agreement as part of a royalty
factoring or other similar transaction undertaken for bona fide financing
purposes. Any other assignment of this Agreement by a Party requires the prior
written consent of the other Party.  Any assignment in violation of this Section
18.1 (Assignment) will be null, void, and of no legal effect.  This Agreement
will be binding on and will inure to the benefit of the permitted successors and
assigns of the Parties.

18.2.

Standstill.  Except in connection with the acquisition of shares by Licensee
pursuant to the terms of the Investment Agreement dated as of the Effective Date
by and between the Parties, Licensee will not, without the written consent of
Akebia, acquire directly or indirectly, in a public or private transaction,
including by purchase in the open market, any common stock of Akebia if the
Licensee’s beneficial ownership of the common stock of Akebia would thereafter
exceed [***]%. In addition, unless approved in advance in writing by Akebia,
Licensee will not, directly or indirectly:

 

(a)

Make any statement or proposal to Akebia, other than a non-public statement or
proposal delivered directly to the chief executive officer or chairman of the
board of directors, or to any of Akebia’s stockholders regarding, or make any
public announcement, proposal, or offer (including a “solicitation” of “proxies”
as such terms are defined or used in Regulation 14A of the Exchange Act) with
respect to, or otherwise solicit, seek, or offer to effect (including, for the
avoidance of doubt, indirectly by means of communication with the press or
media) (i) any business combination, merger, tender offer, exchange offer, or
similar transaction involving Akebia, (ii) any restructuring, recapitalization,
liquidation, or similar transaction involving Akebia, (iii) any acquisition of
any of Akebia’s equity

30

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

securities or assets or rights or options to acquire equity securities or
assets, (iv) any proposal to seek representation on the board of directors of
Akebia or otherwise seek to control or influence the management, board of
directors, or policies of Akebia, or (v) any proposal, arrangement, or other
statement that is inconsistent with this Section 18.2 (Standstill);

 

(b)

Instigate, encourage, or assist any Third Party (including forming a “group”
with any such Third Party) to do, or enter into any discussions or agreements
with any Third Party with respect to, any of the actions set forth in Section
18.2 (Standstill); or

 

(c)

Take any action that would reasonably be expected to require Akebia or any of
its Affiliates to make a public announcement regarding any of the actions set
forth in Section 18.2 (Standstill).

Notwithstanding the foregoing provisions, the restrictions set forth in this
Section 18.2 (Standstill) will terminate and be of no further force and effect
(a) [***], provided that the provisions of this Section 18.2 (Standstill) will
be revived if such [***]; or (b) upon the expiration or termination of this
Agreement. For the avoidance of doubt, nothing in this Section 18.2 (Standstill)
will prohibit Licensee from acquiring beneficial ownership of the common stock
of Akebia to the extent such ownership remains less than [***]% of Akebia’s
total outstanding common stock.  For purposes of this Section 18.2 (Standstill),
“Sale Transaction” means a transaction between Akebia and a Third Party (i)
involving the direct or indirect acquisition by such Third Party of [***]% or
more of Akebia’s outstanding shares of common stock or consolidated assets
(including assets held by subsidiaries), excluding a transaction in which (A)
[***], or (B) [***], or (ii) involving the sale of substantially all of Akebia’s
rights with respect to the Licensed Product.

18.3.

Force Majeure.  If either Party will be delayed, interrupted in, or prevented
from the performance of any obligation hereunder by reason of any cause beyond
its reasonable control, including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, or strikes (other
than strikes of a Party’s own employees), then such Party will not be liable to
the other therefor; and the time for performance of such obligation will be
extended for a period equal to the duration of the force majeure that occasioned
the delay, interruption, or prevention.  The Party invoking such force majeure
rights of this Section 18.3 (Force Majeure) must notify the other Party by
courier or overnight dispatch (e.g., Federal Express) no later than 30 days
after each of the first and last day of the force majeure unless the force
majeure renders such notification impossible, in which case notification will be
made as soon as possible.  If the delay resulting from the force majeure exceeds
three months, then the Party not affected by the force majeure will have the
right to terminate this Agreement forthwith pursuant to Section 16.2
(Termination for Breach) with the consequences set out in Section 16.12 (Effects
of Termination), as if the Party affected by the force majeure were in material
breach of this Agreement.

18.4.

Entire Agreement.  This Agreement, together with exhibits and schedules attached
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof (including that certain Confidential Disclosure Agreement
between the Parties dated [***], as amended by Amendment No. 1 dated [***]) and
will not be modified, amended, or terminated, except as herein provided or
except by another agreement in writing executed by the Parties.

31

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

18.5.

Severability.  If any provision of this Agreement is declared invalid by a court
of last resort or by any court or other governmental body from the decision of
which an appeal is not taken within the time provided by law, then and in such
event, this Agreement will be deemed to have been terminated only as to the
portion thereof that relates to the provision invalidated by that decision and
only in the relevant jurisdiction, but this Agreement, in all other respects and
all other jurisdictions, will remain in force; provided, however, that if the
provision so invalidated is essential to the Agreement as a whole, then the
Parties will negotiate in good faith to amend the terms hereof as nearly as
practical to carry out the original intent of the Parties, and, failing to agree
to such amendment, then either Party may submit the matter for resolution
pursuant to Article 17 (Dispute Resolution; Governing Law).

18.6.

Notices.  Any notice or report required or permitted to be given under this
Agreement will be in writing and will be mailed by internationally recognized
express delivery service, or sent by email or facsimile and confirmed by
mailing, as follows:

If to Akebia:

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA  02142
Attention:  Chief Executive Officer
Facsimile:  [***]

Email:  [***]

 

With copies to (which will not constitute notice for purposes of this
Agreement):

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA  02142
Attention:  General Counsel
Facsimile:  [***]

Email:  [***]

 

and

Ropes & Gray LLP
Prudential Tower, 800 Boylston Street
Boston, MA  02199-3600
 Attention:  [***]
Facsimile:  [***]

Email:  [***]

 

If to Licensee:

Vifor Pharma Ltd.
Flughofstrasse 61, 8152 Glattbrugg, Switzerland
Attention:  [***]
Facsimile:  [***]

Email:  [***]

 

32

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

With a copy to (which will not constitute notice for purposes of this
Agreement):

Vifor Pharma
Flughofstrasse 61, 8152 Glattbrugg, Switzerland
Facsimile: [***]
Attention:  [***]

Email:  [***]

 

18.7.

Further Assurances.  The Parties agree to reasonably cooperate with each other
in connection with any actions required to be taken as part of their respective
obligations under this Agreement, and will (a) furnish to each other such
further information; (b) execute and deliver to each other such other documents;
and (c) do such other acts and things (including working collaboratively to
correct any clerical, typographical, or other similar errors in this Agreement),
all as the other Party may reasonably request for the purpose of carrying out
the intent of this Agreement.

18.8.

Agency.  Neither Party is, nor will be deemed to be an employee, agent, or
representative of the other Party for any purpose.  Each Party is an independent
contractor, not an employee or partner of the other Party.  Neither Party will
have the authority to speak for, represent, or obligate the other Party in any
way without prior written authorization from the other Party.

18.9.

No Waiver.  Any omission or delay by either Party at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants, or provisions hereof, by the other Party, will not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement.  Any waiver by a Party of a particular breach or default by the other
Party will not operate or be construed as a waiver of any subsequent breach or
default by the other Party.

18.10.

Interpretation.  (a) Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” and “including but not limited to” (or “includes without
limitations” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term
“including” (or “includes”); (b) “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words will refer to this Agreement in its entirety and not
solely to the particular portion of this Agreement in which any such word is
used; (c) all definitions set forth herein will be deemed applicable whether the
words defined are used herein in the singular or the plural; (d) wherever used
herein, any pronoun or pronouns will be deemed to include both the singular and
plural and to cover all genders; (e) the recitals set forth at the start of this
Agreement, along with the schedules and exhibits to this Agreement, and the
terms and conditions incorporated in such recitals and schedules and exhibits
will be deemed integral parts of this Agreement and all references in this
Agreement to this Agreement will encompass such recitals and schedules and
exhibits and the terms and conditions incorporated in such recitals and
schedules and exhibits; provided that in the event of any conflict between the
terms and conditions of this Agreement and any terms and conditions set forth in
the recitals, schedules, or exhibits, the terms of this Agreement will control;
(f) in the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement, or otherwise, the terms and conditions of this
Agreement will govern; (g) this Agreement will be construed as if both Parties
drafted it jointly, and will not be construed against either Party as principal
drafter; (h) unless otherwise provided, all references to Sections, Articles,
and Schedules in this Agreement are to Sections, Articles, and Schedules of and
to this Agreement; (i) any reference to any federal, national, state, local, or
foreign statute or law will be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context

33

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

requires otherwise; (j) wherever used, the word “shall” and the word “will” are
each understood to be imperative or mandatory in nature and are interchangeable
with one another; (k) the word “or” will not be exclusive; (l) references to a
particular person include such person’s successors and assigns to the extent not
prohibited by this Agreement; and (m) the section headings and captions used
herein are inserted for convenience of reference only and will not be construed
to create obligations, benefits, or limitations.

18.11.

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each will be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

18.12.

Counterparts.  This Agreement may be executed in counterparts, all of which
taken together will be regarded as one and the same instrument. This Agreement
may be executed by facsimile, .pdf, or other electronically transmitted
signatures and such signatures will be deemed to bind each Party hereto as if
they were the original signatures.

[Remainder of page intentionally left blank, signature page follows.]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Execution Date.

 

AKEBIA THERAPEUTICS, INC.

 

Vifor (INTERNATIONAL) LTD.

 

 

 

 

 

 

 

By:

 

/s/ John P. Butler

 

By:

 

/s/ Christoph Springer

Name:

 

John P. Butler

 

Name:

 

Dr. Christoph Springer

Title:

 

President & Chief Executive Officer

 

Title:

 

Global Head of Business Development

 

AKEBIA THERAPEUTICS, INC.

 

Vifor (INTERNATIONAL) LTD.

 

 

 

 

 

 

 

By:

 

/s/ Jason A. Amello

 

By:

 

/s/ Dr. Oliver P. Kronenberg

Name:

 

Jason A. Amello

 

Name:

 

Dr. Oliver P. Kronenberg

Title:

 

SVP, Chief Financial Officer

 

Title:

 

Group General Counsel

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.7

Akebia Patents

[***]




[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

Schedule 1.9

Akebia Trademarks

[***]

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

Schedule 1.46

Executive Leadership Teams

Akebia

[***]

Licensee

[***]

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

Schedule 5.4

Authorized Dialysis Centers

[***]

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.